                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

CHRISTOPHER SIMENSON,

              Plaintiff,                       Case No. 18-cv-00608

              v.                               Judge John Robert Blakey

CITY OF JOLIET, et. al.,

              Defendant.


                     MEMORANDUM OPINION AND ORDER

       Plaintiff Christopher Simenson sues Defendants City of Joliet, Joliet Police

Department (JPD) Officer Nicholas Crowley, and JPD Officer D. Weis based upon

events that transpired following a 911 call on May 28, 2016. [1] ¶¶ 9−38. Defendants

move for partial summary judgment on Counts I and III of Plaintiff’s complaint. [35].

Counts I and III allege that Officer Crowley: (1) illegally seized Plaintiff in violation

of the Fourth and Fourteenth Amendments and 42 U.S.C. § 1983 (Count I); and (2)

maliciously prosecuted Plaintiff in violation of Illinois state law (Count III). [1] ¶¶

39−44, 51−57.      For the reasons explained below, this Court grants Defendants’

motion.

I.     Background

       The following facts come from Defendants’ LR 56.1 statement of material facts,

[37], Plaintiff’s response to Defendants’ statement of material facts, [46], Plaintiff’s

statement of additional facts, [45], and Defendants’ response to Plaintiff’s statement

of additional facts, [47].


                                           1
       A.     The 911 Call

       Plaintiff resides in Will County, Illinois. [37] ¶ 1. Defendant Crowley has

served as a police officer for Joliet since 2013. Id. ¶ 2.

       Minutes after midnight on May 28, 2016, John Torres—a security guard for

Harrah’s Joliet Hotel & Casino—called 911 to report that he encountered a male

subject on casino property who said he planned to jump off nearby Jefferson Street

Bridge. Id. ¶ 3. Torres remained on the phone with the 911 dispatcher as the

dispatcher relayed the call’s substance to JPD and confirmed that the officers

approached the correct subject. Id. ¶ 4. JPD Officers Crowley, Luis Ayala, and

Sergeant Tim Powers, among others, responded to the scene after hearing the 911

dispatch that an individual was threatening to commit suicide by jumping off the

Jefferson Street Bridge. Id. ¶ 5. Joliet Fire Department paramedics Mark Boros and

Tyler Wilson also responded to the scene. Id. ¶ 6. Officer Crowley, Sergeant Powers,

Boros, and Wilson all knew from personal experience that the Jefferson Street Bridge

serves as a suicide “hot spot.” Id. ¶ 8.

       Officer Ayala arrived on the scene first, followed shortly thereafter by Boros,

Wilson, and Officer Crowley. Id. ¶ 9. Upon arrival, they saw Plaintiff sitting on a

bench beside the river, yards from the Jefferson Street Bridge. Id. Sergeant Powers

served as the on-scene supervisor for JPD and initially watched the scene from across

the street so as to not interfere. Id. ¶ 7.

       While Plaintiff continued sitting on the bench, Officer Ayala, Boros, and Wilson

began speaking to him; Officer Crowley did not speak to Plaintiff at this time. Id. ¶



                                              2
10. Defendants maintain that Simenson appeared visibly intoxicated throughout the

conversation; Plaintiff counters that he “wasn’t really drunk,” but “had some alcohol

in” him. Id. ¶ 11; [46] ¶ 11; [37-1] at 55. Regardless, Plaintiff concedes that he drank

“numerous ‘mugs’ of beer earlier in the day.” [37] ¶ 11. When the JPD officers

approached Plaintiff, he also had a backpack containing a six pack of beer in his

possession. Id. ¶ 12. Plaintiff told the JPD officers that he had been drinking and

made statements to the effect that he “need[ed] some help,” wanted to get into rehab,

and wanted to quit drinking. Id. ¶ 13; [37-1] at 35, 53.

      While Plaintiff still sat on the bench, Boros and Wilson, in their role as

paramedics, determined that they needed to take him to the hospital. Id. ¶ 14; [37-

4] at 20; [37-5] at 10, 45. They made this decision based upon: (1) the 911 call

reporting a suicidal individual; (2) the Jefferson Street Bridge’s reputation as a

suicide “hot spot”; (3) evidence of Plaintiff’s alcohol consumption; and (4) Plaintiff’s

statement that he needed help. Id. ¶ 16. Boros and Wilson did hear Plaintiff deny

being suicidal, but did not change their determination given: (1) the circumstances of

the 911 call; (2) their standing medical orders; and (3) their experience as paramedics,

including circumstances in which individuals had denied suicidal thoughts despite

showing evidence of self-harm. Id. Accordingly, Boros and Wilson believed that a

qualified mental health professional needed to further evaluate Plaintiff. Id. ¶ 17;

[37-4] at 15, 57−58; [37-5] at 13−15.

      Boris and Wilson testified that upon arriving to a scene involving a suicidal

patient, they usually explain to the patient that he or she can come to the hospital



                                           3
willingly, or the paramedics will take him or her to the hospital in protective custody.

[37-4] at 62−63; [37-5] at 51−52. In this case, however, Boros and Wilson could not

recall whether they explained these two options to Plaintiff.        Id.   According to

Plaintiff, Boros and Wilson “nicely” asked him if they could take him to the hospital

and never advised him that he had no choice but to go. [45] ¶ 7; [46] ¶¶ 14, 20; [37-

1] at 32, 36.

       Eventually, Plaintiff entered the ambulance voluntarily and had his vital signs

checked. [37] ¶ 21; [45] ¶ 3. While in the back of the ambulance, Plaintiff cooperated

with Boros and Wilson, and both paramedics testified that he behaved in a calm

manner. [45] ¶ 7. Sometime after entering the back of the ambulance, Plaintiff saw

Officer Crowley for the first time. [37] ¶ 22. Officer Crowley heard Plaintiff deny

making suicidal threats. [45] ¶ 5.

       While the paramedics checked Plaintiff’s vital signs in the ambulance, Officers

Crowley and Ayala searched through his backpack—outside of the ambulance—as

part of standard security protocol and at the request of the paramedics; in doing so,

they found alcohol in Plaintiff’s bag. [37] ¶ 23. Plaintiff then became “agitated” and

“angered,” and stated that he wanted to bring his alcohol and bag with him into the

ambulance. Id. ¶ 24; [37-3] at 17; [37-5] at 21−24. Plaintiff then stated that he

wanted to go home, rather than to the hospital, and left the ambulance. [37] ¶ 25.

While the parties dispute exactly what Officer Crowley told Plaintiff before he left

the ambulance, the record demonstrates that Office Crowley, at the very least, told




                                           4
Plaintiff that he would go to the hospital either voluntarily or in handcuffs. [37] ¶

27; [37-1] at 38; [37-2] at 33; [46] ¶ 27.

       Following Plaintiff’s exit from the ambulance, a physical altercation occurred

between him and Officer Crowley. [37] ¶ 29. According to Plaintiff, Officer Crowley

tackled him, and in the process Plaintiff’s face hit the corner of a metal box. [37-1] at

38−39. According to Officer Crowley, after he gave Plaintiff the option to go to the

hospital voluntarily or in handcuffs, Plaintiff turned around and put his hands behind

his back, telling Officer Crowley “fine; then fucking handcuff me.” [37-2] at 34.

Officer Crowley maintains that he put one handcuff on Plaintiff’s wrist before

Plaintiff pulled away from him and twisted his torso towards the ambulance door;

Officer Crowley then used his body weight to get him onto the floor of the ambulance

to control his movements. Id. Defendants concede that in this process, Plaintiff

struck his head on a metal box and cut his cheek. [37] ¶ 31. Following the altercation,

Boros and Wilson tended to Plaintiff’s cut cheek in the ambulance and controlled the

bleeding. [37] ¶ 32; [37-4] at 38. Officer Crowley placed handcuffs on Plaintiff while

he remained on the floor of the ambulance, but while Plaintiff received treatment,

only one hand remained handcuffed. [45] ¶¶ 17−18.

       Sergeant Powers, still watching from a distance, heard loud speech and saw a

commotion at the side of the ambulance, but did not see anything specific. [37] ¶ 33.

He then walked to the back of the ambulance and discussed what had occurred with

Officers Crowley and Ayala. Id. Following this conversation, Officer Crowley also




                                             5
decided to arrest Plaintiff for misdemeanor resisting or obstructing a police officer.

Id. ¶ 34.

       Boros and Wilson then took Plaintiff in custody to Presence St. Joseph’s

Hospital for medical treatment. Id. ¶ 35. Specifically, they took him to Pod D of the

Emergency Room—the Emergency Room’s psychiatric section. Id. Plaintiff arrived

at the hospital at 12:52 a.m. Id. Plaintiff was then released from police custody on a

recognizance bond, known as an I-Bond, at 2:05 a.m., but remained at the hospital

for treatment for four additional hours. Id. ¶ 36; [45] ¶ 21. Nurse Mark Wales, who

treated Plaintiff, stated that Plaintiff was “very threatening” in the hospital. [37] ¶

37; [37-10] at 12.

       Wales also testified that based upon his observations and training, Plaintiff

was heavily intoxicated and not capable of making decisions. [37] ¶ 39. Plaintiff

denies that he behaved uncooperatively, [37-1] at 69, but concedes that his behavior

in the Emergency Room caused security officers and crisis intervention specialists to

respond and handle him, [37] ¶ 38. While at the hospital, tests revealed that Plaintiff

had a blood alcohol content (BAC) level of .242. Id. ¶ 42. 1 Ultimately, Dr. Kim Orlob

treated the cut on Plaintiff’s face at 5:05 a.m. by closing it with glue in a “simple




1
  Plaintiff argues that this Court cannot admit his BAC level into evidence at the summary judgment
stage. [46] ¶ 42. Specifically, he argues that proof of Plaintiff’s BAC “cannot be presented in a form
admissible at trial because the relevance of the blood alcohol content is predicated upon expert
testimony explaining if, why, and how blood alcohol content is an accurate indicator of the degree of
intoxication.” Id. But Plaintiff provides no caselaw to support his conclusion that this Court cannot
consider Wales’ testimony regarding Plaintiff’s BAC level without expert testimony on summary
judgment. [37-10] at 36; see generally [44]. Rather, caselaw demonstrates that courts can and do so.
See, e.g., Fitzgerald v. Santoro, 707 F.3d 725, 733 (7th Cir. 2013) (taking into consideration, in an
illegal seizure analysis, that plaintiff maintained a BAC of .298).

                                                  6
repair.” Id. ¶ 43. The parties agree that Plaintiff ultimately never received a mental

health evaluation before leaving the hospital at 5:55 a.m. See [44] at 5; [37] ¶ 43.

      B.     Plaintiff’s Criminal Prosecution

      Following the 911 call and subsequent incident, Officer Crowley filled out

reports to generate the misdemeanor criminal complaint against Plaintiff. Id. ¶ 44.

Officer Crowley’s case report stated that with regard to the incident—he listed the

subject line of the report as “suicide”—the disposition was “unfounded.” [45] ¶ 5; [45-

1]. In his testimony, Officer Crowley said he incorrectly input “unfounded”—by

clicking on the wrong option in a dropdown menu—when filling out the report. [47]

¶ 5; [37-2] at 114. The case against Plaintiff was assigned to the Circuit Court of Will

County; Plaintiff hired an attorney and went to court on February 14, 2017—the day

the court set his case for a jury trial. [37] ¶¶ 45−46. Officer Crowley also received

notification to be in court that day. Id. ¶ 50. Assistant State’s Attorney (ASA) Jaclyn

Sopcic handled the misdemeanor cases in the courtroom where Plaintiff’s case had

been assigned on February 14, 2017. Id. ¶ 48.

      Due to the high volume of cases in her courtroom, Sopcic did not look at

Plaintiff’s case file prior to February 14, 2017. Id. ¶ 49. That morning, Sopcic saw

Officer Crowley in the courtroom, recognized him from previous cases, realized that

Plaintiff’s case listed him as the relevant officer, and thus answered “ready” for jury

trial when the judge called the case shortly after 9:00 a.m. Id. ¶ 51. After answering

ready, Sopcic spoke with Officer Crowley and permitted him to leave, as misdemeanor

juries in that courtroom at the time were customarily called for jury selection that



                                           7
afternoon, and opening statements and testimony the next day. Id. ¶¶ 52, 55. Sopcic

also instructed Officer Crowley to stay within 10 minutes of the courthouse in case

Plaintiff—defendant in that case—requested a bench trial instead, in which case

testimony would begin that same day. [45] ¶ 27; [40] at 16−17, 21; [40] (Ex. 2 at 6).

After this conversation, Officer Crowley left the courthouse. [37] ¶ 56.

      Sometime after Officer Crowley left the courthouse, Plaintiff waived his right

to a jury trial and asked for a bench trial instead. Id. ¶ 58. Sopcic then called Officer

Crowley, who informed her that despite her instructions to stay within ten minutes

of the courthouse, he had left the area and could not return that day. [40] at 21, 28.

According to Sopcic, Officer Crowley told her that he was in Chicago and could not

return. [45] ¶ 29. As such, Sopcic was not ready for a bench trial. [37] ¶ 59; [40] at

23. Based upon her experience, Sopcic knew that some trial judges allowed the

prosecution a continuance in cases when defendants answered “ready” for jury trial,

but then elected to have a bench trial instead, and the prosecution had already

released its witness. [37] ¶ 60. Sopcic therefore moved for a continuance, but the

trial judge denied the motion. Id. ¶¶ 62−63. Accordingly, Sopcic dismissed the case

via a motion to nolle prosequi. Id. ¶ 63.

II.   Legal Standard

      Courts should grant summary judgment when the moving party shows that no

genuine dispute exists as to any material fact and the evidence weighs so heavily in

the moving party’s favor that the moving party “must prevail as a matter of law.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986); see also Fed. R. Civ. P. 56.



                                            8
A genuine dispute as to a material fact exists when, based upon the evidence, a

reasonable jury could find for the non-moving party. Anderson, 477 U.S. at 248. To

show a genuine dispute as to a material fact, the non-moving party must point to

“particular materials in the record,” and cannot rely upon the pleadings or

speculation. Olendzki v. Rossi, 765 F.3d 742, 746 (7th Cir. 2014).

       At summary judgment, courts must evaluate evidence in the light most

favorable to    the   non-moving     party   and   refrain   from   making   credibility

determinations or weighing evidence. Rasho v. Elyea, 856 F.3d 469, 477 (7th Cir.

2017) (citing Anderson, 477 U.S. at 255). The moving party bears the burden of

establishing the lack of genuine disputes as to any material fact. Celotex Corp. v.

Catrett, 477 U.S. 317, 323 (1986).

III.   Analysis

       A.    Count I: Unlawful Seizure

       Count I alleges that Officer Crowley “meaningfully interfered with Plaintiff’s

freedom of movement,” thus unlawfully seizing him in violation of the Fourth and

Fourteenth Amendments and 42 U.S.C. § 1983. According to Plaintiff, this case

involves two separate seizures.       First, Plaintiff argues that Officer Crowley

unlawfully seized him, under the guise of an involuntary mental health commitment,

when he “refused to return [Plaintiff’s] backpack, spun him around, shoved him into

the gun box, and handcuffed him.” [44] at 4. Second, Plaintiff argues that Officer

Crowley’s decision to arrest Plaintiff, following this incident, for resisting a police




                                             9
officer, constituted a separate seizure lacking probable cause. Id. at 7. This Court

analyzes each argument in turn.

      To succeed on a Section 1983 claim, a plaintiff must show that: “(1) the party

against whom the claim is brought qualifies as a ‘person acting under the color of

state law’; and (2) the conduct alleged amounted to a deprivation of rights, privileges,

or immunities under the Constitution or the laws of the United States.” Tom Beu

Xiong v. Fischer, 787 F.3d 389, 397 (7th Cir. 2005) (internal citation omitted). Here,

neither party disputes that Officer Crowley, as a JPD police officer, acted under color

of state law during his encounter with Plaintiff. Therefore, the only issue remains

whether Officer Crowley caused or participated in a constitutional deprivation.

Jenkins v. Keating, 147 F.3d 577, 583 (7th Cir. 1998) (quoting Wolf-Lillie v. Sonquist,

699 F.2d 864, 869 (1983)).

      Defendants move for summary judgment based upon multiple grounds,

maintaining that: (1) Officer Crowley did not cause Plaintiff’s detention; (2) probable

cause existed requiring Plaintiff to submit to a mental health evaluation; (3) in any

event, qualified immunity protects Officer Crowley; and (4) Plaintiff failed to plead

his unlawful arrest claim, and thus cannot amend his complaint at summary

judgment. [36] at 6−10; [48] at 3.

             1.     Involuntary Health Commitment Seizure

                    a.       Officer Crowley Caused Plaintiff’s Detention

      First, Defendants argue that because paramedics Boros and Wilson lawfully

seized Plaintiff before he encountered Officer Crowley, Plaintiff’s detention “was a



                                          10
fait accompli long before Crowley entered the picture.” [36] at 6−7. Plaintiffs respond

that Boros and Wilson did not seize Plaintiff. [44] at 4. This Court agrees with

Plaintiff and finds that Officer Crowley seized him within the meaning of the Fourth

Amendment.

      Defendants argue that while Plaintiff sat on the bench beside the Jefferson

Street Bridge,” Boros and Wilson decided they needed to take him to the hospital for

a mental health evaluation, and thus Plaintiff remained under their detention

throughout his interaction with Officer Crowley. [48] at 2; see also [36] at 6−7; [44]

at 3−4. But under the Fourth Amendment, applicable to the states through the

Fourteenth Amendment, “a person has been ‘seized’ . . . only if, in view of all of the

circumstances surrounding the incident, a reasonable person would have believed

that he was not free to leave.” Tom v. Voida, 963 F.2d 952, 956−57 (7th Cir. 1992)

(citing United States v. Mendenhall, 446 U.S. 544, 554 (1980)).

      Here, the record demonstrates that: (1) neither Boros nor Wilson remembers

whether they told Plaintiff that if he did not go to the hospital willingly, they would

take him there in protective custody, [37-4] at 62−63; [37-5] at 51−52; (2) according

to Plaintiff, Boros and Wilson “asked” him “nicely” if “it would be okay” to take him

to the hospital, [45] ¶ 7; [46] ¶¶ 14, 20; [37-1] at 32, 36; (3) Boros and Wilson described

their interaction with Plaintiff as cooperative, [45] ¶ 7; (4) Plaintiff entered the

ambulance voluntarily, id. ¶ 3; [37] ¶ 21; and (5) Plaintiff left the ambulance before

Officer Crowley handcuffed him, [37] ¶ 25. Accordingly, taking the facts in Plaintiff’s

favor, the record indicates that Plaintiff not only felt free to leave Boros and Wilson’s



                                            11
presence due to the cooperative nature of their interaction, but did in fact leave the

ambulance prior to the incident with Officer Crowley. Therefore, this Court cannot

find that a reasonable person would have felt unable to leave their presence.

      Next, this Court turns to whether Officer Crowley seized Plaintiff. Section

1983 creates a cause of action “based upon personal liability and predicated upon

fault”; an individual “cannot be held liable in a § 1983 action unless he caused or

participated in an alleged constitutional deprivation.” Jenkins, 147 F.3d at 583

(quoting Wolf-Lillie, 699 F.2d at 869). Here, the record demonstrates that at the very

least, Officer Crowley: (1) told Plaintiff he would go to the hospital either voluntarily

or in handcuffs, [37] ¶ 27; [37-1] at 38; [37-2] at 33; [46] ¶ 27; and (2) handcuffed

Plaintiff when he declined to go voluntarily, [45] ¶¶ 17−18.           Based upon the

undisputed portions of the factual record, Officer Crowley seized Plaintiff within the

meaning of the Fourth Amendment. Tom, 963 F.2d at 956−57.

                    b.     Officer Crowley Possessed Probable Cause

      Next, the parties dispute whether Officer Crowley seized Plaintiff based upon

probable cause, and if not, whether qualified immunity applies. With respect to

probable cause, Defendants argue that Plaintiff’s detention falls under the “exigent

circumstances” exception allowing warrantless seizures based upon reasonable fear

that an individual might commit suicide. [36] at 7. Plaintiff, on the other hand,

argues that a reasonable officer would not have concluded Plaintiff was suicidal

and/or required a mental health evaluation. [44] at 4−5.




                                           12
       Courts analyze seizures made to effectuate an involuntary mental health

commitment under the Fourth Amendment’s “probable cause” standard. Fitzgerald

v. Santoro, 707 F.3d 725, 732 (7th Cir. 2013) (citing Villanova v. Abrams, 972 F.2d

792, 795 (7th Cir. 1992)). Probable cause exists “only if there are reasonable grounds

for believing that the person seized is subject to seizure under the governing legal

standard.” Id. In Illinois, 405 ILCS 5/3-606 provides that legal standard:

       A peace officer may take a person into custody and transport him to a
       mental health facility when the peace officer has reasonable grounds to
       believe that the person is subject to involuntary admission and in need
       of immediate hospitalization to protect such person or others from
       physical harm.

Id.   This inquiry requires objectivity; an officer’s subjective motivations do not

invalidate a Fourth Amendment action otherwise supported by probable cause. Id.

(citing Carmichael v. Vill. of Palatine, 605 F.3d 451, 457 (7th Cir. 2010)). Thus, this

Court must determine whether Officer Crowley possessed objectively reasonable

grounds for believing that Plaintiff required immediate hospitalization to protect him

from self-harm. Id.; see also Bruce v. Guernsey, 777 F.3d 872, 876 (7th Cir. 2015)

(“Generally speaking, a mental-health seizure is lawful if there is probable cause to

believe that the person seized is a danger to herself for others.”).

       Here, the record demonstrates that Officer Crowley possessed objectively

reasonable grounds to seize Plaintiff. First, the incident occurred at a bridge known

as a suicide “hot spot.” [37] ¶ 8. An identified security guard made the 911 call

reporting that an individual planned to jump off the bridge, and the paramedics and

officers found Plaintiff exactly where the guard stated the subject would be located.



                                           13
Id. ¶¶ 3−7. Moreover, the security guard remained on the line with the dispatcher to

confirm that the officers located the correct person. Id. ¶ 4. Plaintiff concedes that

he had been drinking and had alcohol in his possession; Officer Crowley discovered

this alcohol, and he made on-scene observations of Plaintiff’s intoxication (indeed,

Plaintiff concedes that later tests at the hospital revealed a BAC of .242). Id. ¶¶ 13,

23, 42; [37-2] at 32; [37-1] at 35, 53; see also Fitzgerald, 707 F.3d at 733 (“As a point

of comparison, the legal blood alcohol limit to drive in the state of Illinois is .08.”)

(citing 625 ILCS 5/11-501). At the scene, Plaintiff become “agitated” and “angered”

and stated that he wanted to bring his bag of alcohol with him into the ambulance.

Id. ¶ 24; [37-3] at 17; [37-5] at 21−24. In short, the 911 call matched to Plaintiff’s

description, Plaintiff’s physical location next to the suicide “hot spot,” the evidence of

his excessive alcohol consumption, and subsequent agitation all weigh in favor of

finding Officer Crowley’s seizure objectively reasonable. See Fitzgerald, 707 F.3d at

729, 733 (finding probable cause existed for an involuntary mental health

commitment where plaintiff “was unsteady on her feet and possibly intoxicated,”

“admitted to being upset” and “called a local police station and made suicidal

statements” but denied wanting to harm herself when officers arrived on the scene).

      Plaintiff counters that Officer Crowley lacked probable cause because: (1) he

heard Plaintiff deny making suicidal threats; (2) the subsequent arrest report lists

the particular complaint of suicide as “unfounded”; and (3) Plaintiff never received a

mental health evaluation at the hospital. [44] at 5. On the first point, the plaintiff

in Fitzgerald similarly denied wanting to harm herself once officers arrived on the



                                           14
scene; there, the Seventh Circuit found a similar, on-scene denial unpersuasive given

that she had earlier made suicidal statements, appeared intoxicated, and otherwise

indicated that she “was going through a difficult period” and taking anti-depressants.

Id. at 733; see also Dunne v. Reda, No. 12 C 872, 2013 WL 617077, at *3 (N.D. Ill.

Feb. 19, 2013) (“Most people facing involuntary hospitalization deny that they need

medical attention; if a simple denial were enough, probable cause would never

exist.”).

       With respect to what did or did not occur after the seizure took place—the

subsequent arrest report “unfounded” comment and the absence of a follow-up mental

health evaluation at the hospital—the Seventh Circuit instructs that courts “must

examine the uncontested facts as the officers knew them” at the time the incident

occurred, not after the fact. Fitzgerald, 707 F.3d at 733; Rusinowski v. Vill. of

Hillside, 19 F. Supp. 3d 798, 808 (N.D. Ill. 2014) (explaining that when conducting a

probable cause analysis of a mental health seizure, “the officer’s actions are judged

based on the information known to the officer at the time.”).

       Lastly, Plaintiff argues that the physicality of Officer Crowley’s seizure

demonstrates that it “was not for benevolent reasons.” [44] at 6. But the probable

cause inquiry must remain objective; an officer’s subjective motivations cannot

invalidate a seizure otherwise supported by probable cause. Fitzgerald, 707 F.3d at

732 (citing Carmichael, 605 F.3d at 457). Thus, Officer Crowley’s subjective reasons

for seizing Plaintiff remain irrelevant. Moreover, Plaintiff’s excessive force claim




                                         15
with respect to this seizure, [1] ¶¶ 45−50, is not before this Court on Defendants’

present motion.

      Accordingly, this Court finds it objectively reasonable for Officer Crowley to

have believed that, in the absence of Plaintiff’s cooperation, he needed to seize

Plaintiff to prevent him from physically harming himself. See Sutterfield v. City of

Milwaukee, 751 F.3d 542, 551 (7th Cir. 2014) (explaining that courts “have long

recognized the important role that police play in safeguarding individuals from

dangers posed to themselves and others”).

      In light of the above, this Court further finds that Defendants’ remain entitled

to qualified immunity on this claim as well. See Bruce, 777 F.3d at 878 (explaining

that when an action’s constitutionality depends upon a probable cause finding, an

officer is “entitled to qualified immunity when a reasonable officer could have

reasonably believed that probable cause existed in light of well-established law.”)

(internal quotations omitted).

             2.    Officer Crowley Seized Plaintiff On-Scene

      Plaintiff’s response memorandum also argues that a separate seizure, distinct

from the seizure for an involuntary mental health commitment discussed above,

precludes summary judgment. [44] at 7−8. Specifically, he argues that even if Officer

Crowley lawfully seized Plaintiff pursuant to a mental health emergency, summary

judgment remains inappropriate because a factual dispute exists regarding the

legality of Plaintiff’s subsequent formal arrest on criminal charges.       Id. at 7.

According to Plaintiff, the parties dispute whether Officer Crowley’s basis for the



                                         16
resisting arrest charge—that Plaintiff pulled away from him when he attempted to

handcuff him—occurred, and thus a triable issue remains as to whether Officer

Crowley possessed probable cause for arresting Plaintiff on that charge.                             Id.

Defendants argue that Plaintiff failed to plead his unlawful arrest claim, and thus

cannot amend his complaint at summary judgment. [36] at 6−10; [48] at 3. This

Court need not address Defendants’ pleading argument, however, because the factual

record reveals only one Fourth Amendment seizure.

        Here, the decision to file formal criminal charges against Plaintiff fails to

constitute a separate seizure requiring a distinct probable cause analysis. 2 Rather,

as discussed above, once Officer Crowley told Plaintiff he would go to the hospital

either voluntarily or in handcuffs, [37] ¶ 27; [37-1] at 38; [37-2] at 33, Officer Crowley

had seized Plaintiff within the meaning of the Fourth Amendment. Tom, 963 F.2d at

956−57.     The subsequent events, including Officer Crowley’s decision to charge

Plaintiff, simply flowed from that original physical seizure. Thus, because this Court

finds that Officer Crowley possessed probable cause to seize Plaintiff for purposes of

an involuntary health commitment, this Court need not conduct a separate probable

cause analysis as to legality of the other criminal charges later placed on Plaintiff.




2As the Seventh Circuit discussed in Mitchell v. City of Elgin, 912 F.3d 1012, 1016−17 (7th Cir. 2019),
the conditions upon which an individual is released on bond may, under certain circumstances,
constitute a “seizure” for Fourth Amendment purposes. Here, however, Plaintiff makes no argument
that the conditions of his I-bond release themselves resulted in any sort of seizure, nor does the record
contain any mention of the terms of Plaintiff’s I-bond release, aside from presumably appearing in
court for his criminal case. See generally [37] [45]; Mitchell, 912 F.3d at 1017 (“We have misgivings
about construing a simple obligation to appear in court—a uniform condition of any pretrial release—
as a ‘seizure’ for Fourth Amendment purposes.”). As such, the record before this Court contains no
inference of any distinct seizure related to Plaintiff’s later I-bond release on misdemeanor criminal
charges.

                                                  17
See, e.g., Holmes v. Vill. of Hoffman Estates, 511 F.3d 673, 682 (7th Cir. 2007) (“An

arrested individual is no more seized when he is arrested on three grounds rather

than one; and so long as there is a reasonable basis for the arrest, the seizure is

justified on that basis even if any other ground cited for the arrest was flawed.”)

(citing Devenpeck v. Alford, 543 U.S. 146, 153−55 (2004) and Wagner v. Washington

Cty, 493 F.3d 833, 836 (7th Cir. 2007) (per curiam)); McConnell v. McKillip, 573 F.

Supp. 2d 1090, 1102 (S.D. Ind. 2008) (“Where an individual is arrested on multiple

charges, a finding of probable cause for any of the charges is sufficient to negate a §

1983 claim for false arrest.”) (citing Ochana v. Flores, 347 F.3d 266, 271 (7th Cir.

2003)).

      In short, the record shows that Officer Crowley placed Plaintiff in custody just

once when he took Plaintiff to the hospital for purposes of an involuntary health

commitment, and then subsequently released Plaintiff on a personal recognizance

bond for the separate criminal charges. As such, Plaintiff fails to establish a separate,

unlawful seizure under the Fourth Amendment. This Court grants Defendants’

motion for summary judgment as to Count I.

             B.     Malicious Prosecution

      To succeed on a malicious prosecution claim under Illinois law, a plaintiff must

show: (1) the defendants commenced or continued a criminal prosecution against him;

(2) the proceeding terminated in the plaintiff’s favor; (3) the defendants lacked

probable cause to proceed against him; (4) the defendants proceeded with malice; and

(5) the plaintiff suffered damages. Boyd v. City of Chicago, 880 N.E.2d 1033, 1045



                                           18
(Ill. App. Ct. 2007). For purposes of summary judgment, Defendants dispute only the

second element: whether the underlying criminal proceeding terminated in Plaintiff’s

favor. [36] at 11. Specifically, Defendants argue that because ASA Sopcic dismissed

the case via a motion to nolle prosequi due to Officer Crowley’s unavailability, the

dismissal did not constitute a “favorable termination.” Id.

      Under Illinois law, the State’s decision to nolle prosequi a criminal charge “does

not necessarily constitute a favorable termination allowing that plaintiff to, in turn,

establish a claim for malicious prosecution.” Coleman v. Vill. of Evergreen Park, No.

1-16-1492, 2017 IL App (1st) 161492-U, at *18 (Ill. App. Ct. 2017). Rather, whether

a plaintiff can establish a malicious prosecution claim “depends upon the

circumstances under which the proceedings are withdrawn.” Id. (citing Swick v.

Liautaud, 662 N.E.2d 1238, 1242−43 (Ill. 1996)).

      In Swick, the Illinois Supreme Court held that “a criminal proceeding has been

terminated in favor of the accused when a prosecutor formally abandons the

proceeding via a nolle prosequi, unless the abandonment is for reasons not indicative

of the innocence of the accused.” 662 N.E.2d at 1242. The court then clarified that

reasons not indicative of innocence include: (1) an agreement or compromise with the

accused; (2) misconduct on the part of the accused to prevent trial; (3) mercy

requested or accepted by the accused; (4) the institution of new criminal proceedings;

or (5) the impracticability of bringing the accused to trial. Id. at 1243. The burden

to prove a favorable termination, however, remains with the plaintiff.               Id.

Accordingly, only when a plaintiff establishes that a nolle prosequi “was entered for



                                          19
reasons consistent with his innocence does the plaintiff meet his burden of proof.” Id.

In other words, the circumstances surrounding the abandonment of the criminal

proceedings must “compel” an inference that the State lacked reasonable grounds to

pursue criminal prosecution. Id.

      Here, the undisputed facts demonstrate that Sopcic did not move for a nolle

prosequi dismissal for reasons consistent with Plaintiff’s innocence. Rather, the

record reveals that Sopcic requested a continuance because Officer Crowley was not

present, and when the judge denied her motion, Sopcic dismissed the case via a

motion to nolle prosequi. [37] ¶¶ 63−64; see also, e.g., Yuming Deng v. Sears, Roebuck

& Co., 2007 WL 4643884, at *2 (N.D. Ill. Aug. 28, 2007) (granting motion for summary

judgment on malicious prosecution claim where ASA requested a continuance

because witness scheduled to testify against Plaintiff was not present, and the “sole

reason” for ASA’s subsequent nolle prosequi dismissal was the judge’s refusal to grant

the continuance) (aff’d, 552 F.3d 574) (7th Cir. 2009); Bowlds v. Viciego, No. 2-14-

0065, 2015 IL App (2d) 140065-U *35 n.2 (Ill. App. Ct. 2015) (“The unwillingness of a

witness to testify can be quite unrelated to whether the State had reasonable grounds

to pursue the prosecution.”).

      Further, Plaintiff provides no evidence to indicate that Sopcic abandoned the

case because she believed Plaintiff was innocent or thought the State’s evidence could

not convict him. Rather, Plaintiff argues that Officer Crowley’s conflicting deposition

testimony demonstrates he “purposefully made himself unavailable at trial to avoid

testifying because he fabricated the alleged charge against” Plaintiff. [44] at 14−15.



                                          20
But Officer Crowley’s testimony—that he told Sopcic he had other matters in the

courthouse and could not return that day, [37-2] at 91—to the extent it conflicts with

Sopcic’s testimony—that she told Officer Crowley to stay nearby but he then left for

Chicago, [40] at 21−23—indicates, at most, a basis for speculation, not a genuine issue

of fact.   See, e.g., Bowlds, 2015 IL App (2d) at *35 (affirming summary judgment

against plaintiff on malicious prosecution claim where plaintiff “raised not a genuine

issue of fact, but only a basis for speculation” as to the reasons for a nolle prosequi

order).

       Based upon this record, Plaintiff fails to raise a triable issue of fact as to

whether the criminal proceedings terminated in a manner consistent with his

innocence. Therefore, this Court grants summary judgment as to Plaintiff’s malicious

prosecution claim (Count III).

IV.    Conclusion

       For the reasons stated above, this Court grants Defendants’ partial motion for

summary judgment. [35]. This Court grants Defendants’ motion as to Count I and

Count III. All dates and deadlines stand.



Dated: August 7, 2019

                                               Entered:



                                               ____________________________
                                               John Robert Blakey
                                               United States District Judge



                                          21
